Citation Nr: 0726405	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected erectile dysfunction. 

2.  Whether the veteran timely submitted a notice of 
disagreement (NOD) with the April 2001 RO decision that 
assigned an effective date of March 4, 1996 for the grant of 
a total rating based on individual umeployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1972 to 
April 1974 and February 1977 to May 1991.  

The matter of an initial compensable rating for service-
connected erectile dysfunction comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The 
matter of earlier effective date for individual 
unemployability comes before the Board on appeal from an 
April 2001 rating decision.  

As the claim on appeal involves a request for an initial 
compensable rating following the grant of service connection, 
the Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing an initial rating claim from a claim 
for an increased rating for disability already service-
connected).  

The Board finds that the veteran's statements in July 2003, 
November 2004, and December 2004 are a new claim for earlier 
effective date.  The Board finds that this is not 
inextricably intertwined because a decision on one issue 
would not have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources.  Henderson v. West, 12 Vet. App. 11, 20 (1998), 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 
7 Vet. App. 116, 118 (1994).  Therefore, the Board refers the 
issue of a new claim for an earlier effective date evidence 
to the RO for further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran has not shown that he has both a deformity of 
the penis and loss of erectile power. 

3.  In an April 2001 rating decision, the RO granted a TDIU 
effective March 4, 1996; a letter in June 2001 informed the 
veteran of this determination and of his appellate rights.

4.  The veteran did not respond to the June 2001 notice 
within one year; his notice of disagreement with the 
effective date assigned was received in July 2003.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code 7522 (2006).

2.  As no timely notice of disagreement was filed to the 
effective date of individual unemployability, the appeal is 
dismissed for lack of Board jurisdiction. 38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.101, 20.200-20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

With regard to the claim for increase, in July 2005, after 
the rating decision on appeal, the RO sent the veteran a 
letter advising him that in order to support a claim for 
higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse; the 
veteran had an opportunity to respond prior to the 
transference of the veteran's claims file to the Board. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  As 
noted, the veteran has been advised of the evidence required 
to support a claim for increased rating and of the evidence 
of record.  The Board finds that he has accordingly been 
constructively invited to give VA all the relevant evidence 
in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" issue.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the July 2005 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the veteran's claims file was 
sent to the Board.  Neither in response to the documents 
cited above, nor at any other point during the pendency of 
this appeal, has the veteran or his representative informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review.  Hence, the Board finds that any failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
As regards to the claim for increase on appeal, the Board 
finds that this was accomplished in the April 2005 SOC, which 
suffices for Dingess.  

The Board notes  that the veteran was not informed of the 
effective date that may be assigned however,  the Board's 
decision herein denies the claim for an initial compensable 
rating, so no effective date is being assigned.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of erectile dysfunction. 

With regard to the matter involving the effective date of the 
TDIU, in June 2001, VA sent the veteran a letter informing 
him that a TDIU had been awarded, effective March 4, 1996.  
This letter included complete notice of the veteran's 
procedural and appellate rights.  He was specifically 
informed that he could appeal the determination to the Board 
at any time within one year from the date of the letter by 
filing a NOD.  The veteran did not submit an NOD until July 
2003.  In a December 2004 letter, VA indicated that the 
veteran's July 2003 statement was filed too late to initiate 
an appeal of the effective date of the TDIU.  He was informed 
that he had one year from the date of the June 2001notice 
letter regarding the April 2001 rating decision to appeal 
that determination, and that the one-year period had lapsed.  
VA also informed the veteran that its determination that he 
had not filed a timely NOD was appeallable and enclosed a VA 
Form 4107, Notice of Procedural and Appellate Rights.  The 
veteran has been fully informed regarding the matter of 
timeliness of his appeal of the rating that assigned the 
effective date for the TDIU, and has been given ample 
opportunity to provide evidence and argument on the matter.  
There has been full compliance with due process on the 
timeliness question.  38 C.F.R. 
§ 20.101(c)(d); Marsh v. West, 11 Vet. App. 468 (1998).

The April 2005 SOC specifically addressed the issue of 
whether a timely NOD was filed.  VA further addressed the 
matter in a July 2005 letter.  These documents provided 
notice of the pertinent laws and regulations and informed the 
veteran why his NOD was not timely.  The Board concludes that 
VA has fully complied with the notice provisions of the VCAA.  
As to VA's duty to assist, the matter at hand is one 
determined based on the record.  The critical facts (i.e., 
the date of notice of the rating appealed, and the date of 
filing of a NOD) are not in dispute, and the law is 
dispositive.  VA has arranged for all documents 
constructively of record to be associated with the record.  
To the extent that the VCAA duty to assist provisions may 
apply, they have been met.    


II.  Analysis

Initial compensable rating for service-connected erectile 
dysfunction

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the September 2004 rating decision the veteran was granted 
service connection and a non compensable rating for erectile 
dysfunction secondary to service-connected disability of 
major depression with melancholia under the provisions of 
Diagnostic Code 7522.  38 C.F.R. § 4.115b. 

Under Diagnostic Code 7522 a person is granted a 20 percent 
disability rating for penis deformity with loss of erectile 
power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

The veteran asserted that he had not recovered from his 
erectile dysfunction and should be granted a 20 percent 
disability rating since none of the treatments he had tried 
had worked.  The Board notes that the veteran is service-
connected for erectile dysfunction secondary to major 
depression with melancholia. 

The veteran underwent a VA medical examination in June 1999 
and in July 2003 the Board remanded the veteran's claims file 
for a medical opinion in regards to the nexus between the 
veteran's erectile dysfunction and his service-connected 
major depression with melancholia.  The VA examiner stated in 
July 2004 that the veteran's erectile dysfunction was 
aggravated by his medication for psychiatric depression. 

The Board notes that the veteran's last VA medical 
examination was in June 1999 however, the veteran has not 
claimed that his condition has worsened since the June 1999 
VA medical examination just that the condition has continued.  
The Board notes that only when a veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  However, that is not 
the situation in this case and the Board can adjudicate on 
the current evidence without any prejudice to the veteran. 

After careful review of the veteran's claims file, veteran 
statements, and post-service medical records, the Board 
accordingly finds that the veteran has not submitted evidence 
that he has a deformity of his penis, which is needed in 
order to achieve a compensable rating.   

The Board notes that loss of erectile power alone is not 
enough to achieve a compensable rating under Diagnostic Code 
7522, the veteran needs to show that he has a deformity of 
the penis.  As the veteran does not meet the minimal criteria 
for a compensable evaluation under this provision, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.31.

The Board also notes that the veteran is already receiving 
special monthly compensation based on loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) .




Timeliness of NOD 

The Board only has jurisdiction to review RO decisions that 
are timely appealed.  For an appeal to be timely, a claimant 
must file a NOD within a year after mailing of the notice of 
the adverse action; and to timely perfect an appeal the 
claimant must submit a substantive appeal within 60 days 
after being sent a statement of the case, or within the 
remainder of the 1-year period which follows the RO's notice 
to him/her of the adverse decision, whichever period ends 
later.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302.  Without a timely NOD with the 
unfavorable determination by the agency of original 
jurisdiction, the Board has no jurisdiction to consider the 
merits of an appeal of such determination.  38 U.S.C.A. 
§§ 7105(c), 7108.  See also Marsh, supra. 

The Board's jurisdiction is a threshold question that must be 
resolved affirmatively before the Board may address an appeal 
on the merits.  See 38 U.S.C.A. § 7108.  

In the instant case the Board lacks jurisdiction to consider 
an appeal as to an earlier effective date for a TDIU.  As was 
noted above, from the veteran's initiation of this appeal, he 
has received notice that Board jurisdiction is not shown.     

The pertinent facts are straight-forward and have not been 
placed in dispute.  The rating decision that assigned the 
TDIU was in April 2001, and the notice letter was mailed in 
June 2001.  The veteran did not indicate that he disagreed 
with that decision at any point within one year of the June 
2001 notice.

The earliest communication that may in any way be construed 
as a NOD with the effective date for a total rating was 
received in July 2003.  As that is well beyond the legal time 
limit (1 year from notice letter date) for filing a NOD with 
the April 2001 rating decision, the NOD was not timely.  
38 U.S.C.A. § 7105(b).  The first threshold for establishing 
Board jurisdiction is not met.  38 U.S.C.A. § 7105(a).  
Consequently, the Board has no jurisdiction to consider an 
appeal challenging the April 2001 RO decision assigning a 
March 4, 1996 effective date for the veteran's TDIU, and must 
"reject" consideration of the merits of such appeal.  
38 U.S.C.A. § 7108.  The April 2001 RO determination as to 
the effective date of the TDIU is final.  38 U.S.C.A. 
§ 7105(c).

When a veteran fails to complete an appeal within the 
required time, the Board must reject the application for 
review on appeal.  This is not a matter within the Board's 
discretion; the timeliness standards for filing appeals to 
the Board are prescribed by law.  Under the provisions of 38 
U.S.C.A. § 7108 (West 2002), if there is failure to meet 
these requirements, "An application for review on appeal 
shall not be entertained."  Neither the veteran nor his 
representative contests the facts that the veteran was 
notified of the April 2001 rating decision and that the NOD 
was received more than 2 years later.  As a result, the NOD 
was not timely.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where law, and not evidence, is dispositive, claim 
should be denied or appeal terminated because of lack of 
legal merit).

Neither the veteran nor his representative has suggested any 
valid theory under which the Board would otherwise have 
jurisdiction in the matter of an earlier effective date for 
the grant of the TDIU.  The NOD with the April 2001 rating 
decision has been found untimely, and that decision is final. 

In light of the foregoing, the Board concludes that it has no 
jurisdiction to consider an appeal in the matter of 
entitlement to an earlier effective date for the grant of a 
TDIU on the merits, and that such appeal must be dismissed.  
38 U.S.C.A. § 7108.





ORDER

A compensable rating for service-connected erectile 
dysfunction is denied. 

As the veteran did not submit a timely NOD with an April 2001 
rating decision assigning an effective date of March 4, 1996 
for the grant of a TDIU, the Board does not have jurisdiction 
in the matter and the appeal seeking an effective date prior 
to March 4, 1996 for a TDIU is dismissed.  




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


